Atkinson, J.,
dissenting. The amendments filed in the trial court since the decision rendered in the cases when they were here on a "former occasion (129 Ga. 126) do not contain sufficient allegations to relieve the bar of the statute of limitations. ■ The petition is to be construed most strongly against the plaintiff, and there is no allegation that the officers or agents of the bank charged with the duty of paying checks had actual notice of the *862intended misapplication oí the funds by the receiver at the time his checks were paid, or actual notice of the terms of the order of court under which the deposits were made by the receiver. Nor is there ah allegation that any of the officers of the bank had actual notice of the misapplication by the receiver, or of the terms of the order of court, or that, having such notice, they did any act calculated and intended to deceive the court or any of the parties at interest, so as to aid and abet or to become a participant in the misappropriation by the receiver. Nor was it alleged that the bank was guilty of any trick or artifice which prevented the plaintiff or any of the creditors at interest from discovering the misapplication of the funds by the receiver at an earlier date. For aught that appears the most casual attention to business, or inquiry by the creditors, would at any time have revealed the exact status of the receiver’s accounts. Even if constructive notice to- the bank of the conversion of the funds by the receiver and the terms of the order of court, and the failure of the bank to report to the court or the other creditors at interest the fact of the payment of the unauthorized checks to the receiver, would amount to actual fraud, such fraud, unattended by any trick or artifice upon the part of the bank calculated to prevent inquiry and discovery of the fraud by the creditors at interest,'would not operate to suspend the running of the statute of limitations. Under such conditions the case of Sutton v. Dye, 60 Ga. 449, would be applicable and controlling. The bailment in that case involved all the features of a trust, and the court in rendering its. decision, said: “Fraud, which must have been discovered if usual and reasonable diligence had been exercised, is not a good reply to the statute of limitations. Where, in 1867, a factor sold cotton for his principal, received the proceeds, and, on payment being demanded, answered falsely and fraudulently that he had paid the money over to a third person, but was not then or -thereafter called upon to show a receipt, or exhibit his books, or furnish any evidence of the payment except his bare word, and used no trick or artifice to support his statement or stifle inquiry, an action brought for the money, in 1877, by the principal against the factor, was barred; and the declaration, though setting forth the fraud, and averring its non-discovery until within two years prior to the institution of the suit, was properly dismissed on demurrer.”